Name: Commission Regulation (EEC) No 1171/81 of 30 April 1981 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 81 Official Journal of the European Communities No L 120/69 COMMISSION REGULATION (EEC) No 1171/81 of 30 April 1981 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1981 /82 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ( ! ), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable during the 1981 /82 milk year is fixed at 2-5 % of the target price for milk valid for that year and the reduced rate, collected within an annual limit of 60 000 kilograms per producer in less-favoured areas, therefore amounts, pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, to 2% of the said target price ; Whereas it is accordingly necessary to alter the figures given in Article 2 ( 1 ) and in Article 5 (2) of Commis ­ sion Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 1381 /80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 1 . Article 2 ( 1 ) shall be replaced by the following : ' 1 . During the 1981 /82 milk year, the amount of the levy per 100 kilograms of cow's milk shall be : (a) as regards the general rate specified in Article 2 (2) of Regulation (EEC) No 1079/77 : 0-6065 ECU ; (b) as regards the reduced rate given by applying Article 1 (3) of Regulation (EEC) No 1079/77 : 0-4852 ECU.' 2 . The following subparagraph is added to Article 2 (2): ' For the purposes of the above subparagraph, the beginning of the marketing year shall be consid ­ ered to be the beginning of the first period, within the meaning of the first subparagraph of Article 3 (3), from which the levy fixed for the marketing year in question is collected pursuant to Article 7 .' 3 . The first subparagraph of Article 5 (2) shall be replaced by the following : '2 . During the 1981 /82 milk year, the amount of the levy per 100 kilograms of skimmed milk or buttermilk eligible for the aid referred to in para ­ graph 1 shall be : (a) as regards the general rate specified in Article 2 (2) of Regulation (EEC) No 1079/77 : 0-6671 ECU ; (b) as regards the reduced rate given by applying Article 1 (3) of Regulation (EEC) No 1079/77 : 0-5337 ECU.' HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Regulation (EEC) No 1822/77 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 1 131 , 26 . 5 . 1977, p . 6 . ( 2 ) OJ No L 90, 4 . 4 . 1981 , p . 17 . (3 ) OJ No L 203 , 9 . 8 . 1977, p . 1 . (4) OJ No L 140, 5 . 6 . 1980 , p . 59 .